Exhibit 10.2
JULIAN MICHAEL CUSACK
AND
ASPEN INSURANCE HOLDINGS LIMITED
 
AMENDED AND RESTATED SERVICE AGREEMENT
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Clause       Page  
1.
  INTERPRETATION     3  
2.
  AMENDMENT AND RESTATEMENT     3  
3.
  POSITION     4  
4.
  TERM     4  
5.
  DUTIES     4  
6.
  REMUNERATION AND COMMISSION     5  
7.
  PENSION AND INSURANCE BENEFITS     6  
8.
  EXPENSES     7  
9.
  HOLIDAYS AND HOLIDAY PAY     7  
10.
  DISABILITY OR DEATH     7  
11.
  CONFIDENTIAL INFORMATION     8  
12.
  COPYRIGHT AND DESIGNS     9  
13.
  GRATUITIES AND CODES OF CONDUCT     9  
14.
  RESTRICTIVE COVENANTS     9  
15.
  TERMINATION BY RECONSTRUCTION OR AMALGAMATION; CHANGE IN CONTROL     9  
16.
  TERMINATION OF EMPLOYMENT BY THE COMPANY FOR CAUSE     12  
17.
  TERMINATION OF EMPLOYMENT BY THE COMPANY WITHOUT CAUSE     12  
18.
  TERMINATION OF EMPLOYMENT BY THE EXECUTIVE     13  
19.
  OBLIGATIONS UPON TERMINATION OF EMPLOYMENT; CERTAIN OTHER TERMINATIONS     14
 
20.
  EFFECT OF TERMINATION OF THIS AGREEMENT     15  
21.
  GENERAL RELEASE     15  
22.
  OTHER TERMS AND CONDITIONS     16  
23.
  NOTICES     16  
24.
  PREVIOUS AND OTHER AGREEMENTS     16  
25.
  ENTIRE AGREEMENT/AMENDMENT     17  
26.
  ASSIGNMENT     17  
27.
  SEVERABILITY     17  
28.
  SUCCESSORS/BINDING AGREEMENT     17  
29.
  CO-OPERATION     17  
30.
  GOVERNING LAW     17  
31.
  COUNTERPARTS     18  

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED SERVICE AGREEMENT
DATE: 1 May 2008
PARTIES:

(1)   JULIAN MICHAEL CUSACK of [Address] (the “Executive”); and   (2)   ASPEN
INSURANCE HOLDINGS LIMITED incorporated in the Islands of Bermuda whose
registered office is at the Maxwell Roberts Building, 1 Church Street, Hamilton
HM 11, Bermuda (the “Company”).

OPERATIVE TERMS:

1.   INTERPRETATION   1.1   In this Agreement:

     
“Affiliate”
  means any entity directly or indirectly controlling, controlled by, or under
common control with the Company; or any other entity designated by the Board in
which the Company or an Affiliate has an interest;
 
   
“Board”
  means the Board of Directors of the Company from time to time;
 
   
“Group”
  means the Company and its Affiliates (and “Group Company” means the Company or
any one of its Affiliates);
 
   
“Manager”
  means the Chief Executive Officer of the Company or such other person as the
Company may nominate from time to time as the person to whom the Executive shall
report.

1.2   In this Agreement references to any statutory provision shall include such
provision as from time to time amended, whether before on or (in the case of
re-enactment or consolidation only) after the date hereof, and shall be deemed
to include provision of earlier legislation (as from time to time amended) which
have been re-enacted (with or without modification) or replaced (directly or
indirectly) by such provision and shall further include all statutory
instruments or orders from time to time made pursuant thereto.   2.   AMENDMENT
AND RESTATEMENT       This Agreement shall serve as a complete amendment and
restatement of the Service Agreement entered into between Julian Cusack and
Aspen Insurance Holdings Limited, dated 1 May 2007 (such agreement being undated
when signed but effective following the transfer of Group CFO responsibilities)
(the “Original Agreement”). Except as otherwise provided herein, all terms of
the Original Agreement shall be superseded by the

 



--------------------------------------------------------------------------------



 



    terms of this Agreement and, upon execution of this Agreement, the Original
Agreement shall be of no further force and effect.

3.   POSITION       The Company shall employ the Executive as Chief Executive
Officer and Chairman, Aspen Insurance Ltd.   4.   TERM   4.1   The Company shall
employ the Executive, and the Executive shall serve the Company, on the terms
and conditions set forth in this Agreement, beginning on the date hereof (the
“Effective Date”) and continuing unless and until terminated in accordance with
the provisions contained in this Agreement.   4.2   Notwithstanding the
provisions of Clause 4.1, the Executive’s employment shall terminate
automatically when the Executive reaches the age of 65 years.   5.   DUTIES  
5.1   Subject to the requirements for the Executive to comply with his duties
and obligations under his contract of employment with Aspen Insurance UK
Services Limited dated 1 May 2008 (the “AIUKSL Contract”), during his employment
hereunder the Executive shall:

  (a)   report to the Manager and perform the duties and exercise the powers and
functions which from time to time may reasonably be assigned to or vested in him
by the Board in relation to the Company and any other Group Company to the
extent consistent with his job title set out in Clause 3 (without being entitled
to any additional remuneration in respect of such duties for any Group Company)
other than in accordance with the AIUKSL Contract;     (b)   devote the whole of
his working time, attention and ability to his duties in relation to the Company
and any other Group Company at such place or places as the Board shall
determine. The Executive shall carry out his duties under this Agreement at the
Company’s premises at the Maxwell Roberts Building, 1 Church Street, Hamilton HM
11, Bermuda, or such other place as the Company and the Executive shall mutually
agree, provided that the Executive shall not be required to reside outside
Bermuda or the United Kingdom;     (c)   comply with all reasonable requests,
instructions and regulations given or made by the Board (or by any one
authorised by it) and promptly provide such explanations, information and
assistance as to the performance of his duties assigned to him under this
Agreement as the Board may reasonably require;     (d)   faithfully and loyally
serve the Company and each other Group Company to the best of his ability and
use his utmost endeavours to promote its interests in all respects;     (e)  
not engage in any activities which would detract from the proper performance of
his duties hereunder, nor without the prior written consent of the Board in any

 



--------------------------------------------------------------------------------



 



      capacity including as director, shareholder, principal, consultant, agent,
partner or employee of any other company, firm or person (save as the holder for
investment of securities which do not exceed three percent (3%) in nominal value
of the share capital or stock of any class of any company quoted on a recognised
stock exchange) engage or be concerned or interested directly or indirectly in
any other trade, business or occupation whatsoever; and

  (f)   comply (and shall use every reasonable endeavour to procure that his
spouse and minor children will comply) with all applicable rules of law, stock
exchange regulations, individual registration requirements (at a cost to be
borne by the Company) and codes of conduct of the Company and any other Group
Company in effect with respect to dealing in shares, debentures or other
securities of the Company or other Group Company.

5.2   Nothing herein shall preclude the Executive from (a) serving on the boards
of directors of a reasonable number of other corporations subject to the
approval of the Chief Executive Officer of the Company in each case, which
approval shall not be unreasonably withheld, (b) serving on the boards of a
reasonable number of trade associations subject to the approval of the Board,
which approval shall not unreasonably be withheld, and/or charitable
organizations, (c) engaging in any charitable activities and community affairs,
and (d) managing his personal investments and affairs, provided that such
activities set forth in this Clause 5.2 do not significantly interfere with the
performance of his duties and responsibilities to any Group Company.   6.  
REMUNERATION AND COMMISSION   6.1   The Executive shall be paid by way of
remuneration for his services during his employment hereunder a salary at the
rate (the “Salary Rate”) of £70,000 per annum, subject to increase pursuant to
Clause 6.3., which shall be inclusive of any fees to which the Executive may be
entitled as a director of the Company or of any other Group Company. The Company
shall pay a housing allowance in respect of the Executive’s primary residence in
Bermuda during the term of his employment. Prior to such payment the Executive
shall provide to the Company any substantiation for such expenses requested by
the Company. Notwithstanding the foregoing, the maximum amount the Company shall
pay in respect of housing allowance shall be $180,000 per annum, but all tax
payable on such allowance will be borne by the Company.   6.2   The Executive
shall be eligible for a cash bonus, based on a bonus potential of 100% of his
annual salary, during his employment hereunder of such amounts (if any) at such
times and subject to such conditions as the Compensation Committee of the Board
(the “Compensation Committee”) may in its absolute discretion decide; provided,
however, that notwithstanding the preceding language of this Clause 6.2, the
Executive shall participate in all management incentive plans made available to
the Company’s senior executives at a level commensurate with Executive’s status
and position at the Company.   6.3   The Company shall review the Salary Rate
for increase at least once each year, and any change in the Salary Rate
resulting from such review will take effect from 1 April. The Company’s review
shall take into consideration, among other factors, the base salary paid to
individuals performing similar services at comparable companies based in
Bermuda, the United Kingdom and the United States, as well as other relevant
local or global talent pool comparables, it being expressly understood that
while it is intended that the

 



--------------------------------------------------------------------------------



 



    Company shall consider these factors, it shall have no obligation to take
any specific action based on such factors.   6.4   The Executive’s salary will
be payable by equal monthly installments; each monthly installments will be in
respect of a calendar month and will be paid on or before the last day of such
calendar month. Where the employment has begun or ended in a calendar month,
salary in respect of that month will be the proportion of a normal month’s
installments which the days of employment in that month bear to the total days
in the month.   6.5   The Company may withhold from amounts payable under this
Agreement all applicable taxes that are required to be withheld by applicable
laws or regulations.   7.   PENSION AND INSURANCE BENEFITS   7.1   During his
employment hereunder, the Executive shall be entitled to participate in all
employee benefit and perquisite plans and programs made available to the
Company’s senior level executives or to its employees generally, as such plans
or programs may be in effect from time to time.   7.2   During his employment
hereunder, the Executive will be eligible for 2 Business Class return airfares
per annum from Bermuda to the UK for himself, spouse and dependent children.
Such airfares are in addition to any flights the Executive is required to make
in order to carry out his duties either under this Agreement or under the AIUKSL
Contract. For the avoidance of doubt all tax payable on these airfares shall be
borne by the Company. The Executive will also be eligible for reimbursement of
reasonable expenses if he is required to move location to take up employment
with a Group Company and reimbursement of reasonable expenses in connection with
relocation to the UK upon termination (other than for Cause) in an amount to be
agreed with the CEO at the time of such termination .   7.3   During his
employment hereunder, the Company shall (subject to the relevant insurers’ terms
and conditions) provide the Executive with:

  7.3.1   medical insurance;     7.3.2   save where such benefit is already
provided under the AIUKSL Contract permanent health insurance;     7.3.3  
personal accident insurance; and     7.3.4   save where such benefit is already
provided under the AIUKSL Contract life insurance.

    The Board shall have the right to change the arrangements for the provision
of such benefits as it sees fit or, if in the reasonable opinion of the Board,
the Company is unable to secure any such insurance under the rules of any
applicable scheme or otherwise at reasonable rates to cease to provide any or
all of the insurances unless in either case the Executive or a member of his
family is at that time suffering from a medical condition which would entitle
them to benefits under the policy in question in which case the existing policy
is to be maintained in force by the Company or an alternative policy

 



--------------------------------------------------------------------------------



 



    provided which would provide the same benefit in relation to the medical
condition in question.

8.   EXPENSES       The Company shall reimburse to the Executive all traveling,
hotel, entertainment and other expenses properly and reasonably incurred by him
in the performance of his duties hereunder and properly claimed and vouched for
in accordance with the Company’s expense reporting procedure in force from time
to time.   9.   HOLIDAYS AND HOLIDAY PAY   9.1   The Executive shall be entitled
to an aggregate of 30 working days’ paid holiday per holiday year (in addition
to public holidays in Bermuda) in relation to his employment by the Company and
any other Group Company and, if applicable, such additional days as are set out
in the Company’s standard terms and conditions of employment from time to time,
during each holiday year to be taken at such time or times as may be agreed with
the Manager. Except as otherwise provided in the Company’s holiday policy, the
Executive may not carry forward any unused part of his holiday entitlement to a
subsequent holiday year and the Executive shall not be entitled to any salary in
lieu of untaken holiday.   9.2   For the holiday year during which the
Executive’s employment hereunder commences or terminates he shall be entitled to
such proportion of his annual holiday entitlement as the period of his
employment in each such holiday year bears to one holiday year as set out in the
Company’s holiday policy. Upon termination of his employment for whatever
reason, he shall, if appropriate, be entitled to salary in lieu of any
outstanding holiday entitlement.   10.   DISABILITY OR DEATH   10.1   The
Company reserves the right at any time to require the Executive (at the expense
of the Company) to be examined by a medical adviser nominated by the Company and
the Executive consents to the medical adviser disclosing the results of the
examination to the Company and shall provide the Company with such formal
consents as may be necessary for this purpose.   10.2   If the Executive shall
be prevented by illness, accident or other incapacity from properly performing
his duties hereunder he shall report this fact forthwith to the Company
Secretary’s office and if he is so prevented for seven or more consecutive days
he shall if required by the Company provide an appropriate doctor’s certificate.
  10.3   If the Executive shall be absent from his duties hereunder owing to
illness, accident or other incapacity duly certified in accordance with the
provisions of clause 10.2 he shall be paid his full remuneration for any period
of absence of up to a maximum of 26 weeks in aggregate in any period of 52
consecutive weeks and thereafter, subject to the provisions of clause 17, to
such remuneration (if any) as the Board shall in its absolute discretion allow
provided that the Company may not terminate the employment of the Executive
under this clause without his consent at a time when he is unable to perform his
duties through illness if the consequence of such termination would be to
deprive him

 



--------------------------------------------------------------------------------



 



    of any benefits that would otherwise be payable to him under the provisions
of any permanent health insurance policy taken out by the Company.

10.4   In the event that the Executive’s employment is terminated due to his
death, his estate or his beneficiaries, as the case may be, shall be entitled
to: (a) salary at his Salary Rate up to and including the end of the month in
which his death occurs, (b) the annual incentive award, if any, to which the
Executive would have been entitled to pursuant to Clause 6.2 for the year in
which the Executive’s death occurs, multiplied by a fraction, the numerator of
which is the number of days that the Executive was employed during the
applicable year and the denominator of which is 365, and (c) the unpaid balance
of all previously earned cash bonus and other incentive awards with respect to
performance periods which have been completed, all of which amounts shall be
payable in a lump sum in cash within 30 days after his death, except that the
pro-rated incentive award shall be payable when such award would have otherwise
been payable had the Executive not died.   11.   CONFIDENTIAL INFORMATION   11.1
  Except as otherwise provided in this Section, the Executive shall not during
his employment hereunder or at any time after his termination for any reason
whatsoever disclose to any person whatsoever or otherwise make use of any
Confidential Information.   11.2   As used in this Section, the term
“Confidential Information” shall mean any confidential or secret information
which he has or may have acquired in the course of his employment relating to
the Company or any other Group Company or any customers or clients of the
Company or any other Group Company, including without limiting the generality of
the foregoing:

  11.2.1   confidential or secret information relating to the past, current or
future business, finances, activities and operations of the Company or any other
Group Company;     11.2.2   confidential or secret information relating to the
past, current or future business, finances, activities and operations of any
third party to the extent that such information was obtained by the Company or
any other Group Company pursuant to a confidentiality agreement;

    but shall not include information that is generally known to, or recognised
as standard practice in, the industry in which the Company is engaged unless
such information is known or recognised as a result of the Executive’s breach of
this covenant.   11.3   The Executive will only use Confidential Information for
the benefit of the Company or any other Group Company in the course of his
employment and shall at all times exercise all due care and diligence to prevent
the unauthorised disclosure or use of Confidential Information.   11.4   In the
event that the Executive becomes compelled by a court or administrative order to
disclose any of the Confidential Information other than as permitted pursuant to
this Section, he will provide prompt notice to the Company so that the Company
may seek a protective order or other appropriate remedy. In the event the
Company fails to seek, or seeks and fails to obtain, such a protective order or
other protective remedy, the

 



--------------------------------------------------------------------------------



 



    Executive will furnish only that portion of the Confidential Information
that, in the opinion of his counsel, he is legally required to furnish.

12.   COPYRIGHT AND DESIGNS   12.1   The Executive hereby assigns to the Company
all present and future copyright, design rights and other proprietary rights if
any for the full term thereof throughout the world in respect of all works
originated by him at any time during the period of his employment by the Company
or any other Group Company whether during the course of his normal duties or
other duties specifically assigned to him (whether or not during normal working
hours) either alone or in conjunction with any other person and in which
copyright or design rights may subsist except only those designs or other works
written, originated, conceived or made by him wholly unconnected with his
service hereunder.   12.2   The Executive agrees and undertakes that he will
execute such deeds or documents and do all such acts and things as may be
necessary or desirable to substantiate the rights of the Company in respect of
the matters referred to in this Clause. To secure his obligation under this
Agreement the Executive irrevocably appoints the Company to be his attorney in
his name and on his behalf to execute such deeds or documents and do all such
acts and things as may be necessary or desirable to substantiate the rights of
the Company in respect of the matters referred to in this Clause.   12.3   The
Executive hereby irrevocably waives all moral rights that he had or may have in
any of the works referred to in Clause 12.1, subject to the exception therein.  
13.   GRATUITIES AND CODES OF CONDUCT   13.1   The Executive shall comply with
all codes of conduct from time to time adopted by the Board.   13.2   The
Executive shall not, except in accordance with the Company’s Gift and
Hospitality Policy and any other code of conduct adopted by the Board or with
the prior written consent of the Board, directly or indirectly accept any
commission, rebate, discount, gratuity or gift, in cash or in kind from any
person who has or is likely to have a business relationship with the Company or
any other Group Company and shall notify the Company upon acceptance by the
Executive of any commission, rebate, discount, gratuity or gift in accordance
with the Company’s Gift and Hospitality Policy or any such code of conduct from
time to time.   14.   RESTRICTIVE COVENANTS   14.1   For the purpose of this
Clause:       “the Business” means the business of the Group or any Group
Company at the date of termination of the Executive’s employment with which the
Executive has been concerned to a material extent at any time in the Relevant
Period;       references to the “Group” and “Group Companies” shall only be
reference to the Group and Group Companies in respect of which the Executive has
carried out material duties in the Relevant Period;

 



--------------------------------------------------------------------------------



 



    “Relevant Period” shall mean the period of 24 months immediately preceding
the date on which the Restricted Period defined in clause 14.3 commences or the
date on which the Company seeks to enforce the restriction in question;      
“Restricted Person” shall mean any person who or which has at any time during
the Relevant Period done business with the Company or any other Group Company as
customer or client or consultant and whom or which the Executive shall have had
personal dealings with, contact with or responsibility for (each, in a business
or commercial capacity) during the Relevant Period;       “Key Employee” shall
mean any person who at the date of termination of the Executive’s employment is
employed or engaged by the Company or any other Group Company with whom the
Executive has had material contact during the Relevant Period and (a) is
employed or engaged in the capacity of Manager, Underwriter or otherwise in a
senior capacity or in any other capacity as may be agreed in writing between the
Executive Committee and the Executive from time to time and/or (b) is in the
possession of Confidential Information and/or (c) is directly managed by or
reports to the Executive.   14.2   The Executive covenants with the Company that
he will not in connection with the carrying on of any business in competition
with the Business during his employment or any Restricted Period applicable upon
the termination of the Executive’s employment (as defined in clause 14.3)
without the prior written consent of the Board either alone or jointly with or
on behalf of any person directly or indirectly:

  14.2.1   canvass, solicit or approach or cause to be canvassed or solicited or
approached for orders in respect of any services provided and/or any products
sold by the Company or any other Group Company any Restricted Person;     14.2.2
  solicit or entice away or endeavour to solicit or entice away from the Company
or any other Group Company any Key Employee;     14.2.3   be employed, engaged,
interested in or concerned with any business or undertaking which is engaged in
or carries on business in the United Kingdom, Bermuda or the USA which is or is
about to be in competition with the Business;

14.3   The length of the Restricted Period depends upon the circumstances in
which the Executive’s employment terminates as follows:-

  14.3.1   if the Executive serves 12 months’ notice to terminate his employment
without Good Reason under clause 18.2 the Restricted Period shall be a period of
12 months (or 18 months in respect of clause 14.2.2 only) from the date on which
notice is served which period shall run concurrently with the 12 month notice
period irrespective of whether the Executive is working his notice, on garden
leave or his employment has terminated prior to the expiry of the notice period
as a result of the Company making a payment pursuant to clause 19.2 within the
time period specified in that clause;     14.3.2   if the Company serves notice
to terminate the Executive’s employment without Cause under clause 17 the
Restricted Period shall be a period of 6 months from the date on which notice is
served by the Company which period shall run concurrently with the 12 month
notice period irrespective of whether the

 



--------------------------------------------------------------------------------



 



    Executive is working his notice, on garden leave or his employment has
terminated prior to the expiry of the notice period as a result of the Company
making a payment pursuant to clause 19.2 within the time period specified in
that clause;

  14.3.3   if the Executive serves immediate notice to terminate his employment
with Good Reason under clause 18.1 the Restricted Period shall be 6 months from
the date of termination provided the Executive is paid the payment due under
clause 19.2 within the time period specified in that clause;     14.3.4   if the
Company serves immediate notice to terminate the Executive’s employment with
Cause under clause 16.1 the Restricted Period shall be 6 months from the date of
termination provided the Company complies with clause 16.1;

14.4   The covenants contained in Clauses 14.2.1, 14.2.2 and 14.2.3 are intended
to be separate and severable and enforceable as such. It is expressly understood
and agreed that although the Executive and the Company consider the restrictions
contained in this Clause 14 to be reasonable, if a final judicial determination
is made by a court of competent jurisdiction that the time or territory or any
other restriction contained in this Agreement is an unenforceable restriction
against the Executive, the provisions of this Agreement shall not be rendered
void but shall be deemed amended to apply as to such maximum time and territory
and to such maximum extent as such court may judicially determine to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
  14.5   The Executive acknowledges and agrees that the Company’s remedies at
law for a breach of any of the provisions of Clauses 11, 12 or 14 would be
inadequate and the Company would suffer irreparable damages as a result of such
breach. In recognition of this fact, the Executive agrees that, in the event of
such a breach, in addition to any remedies at law, the Company, without posting
any bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.   15.   TERMINATION BY
RECONSTRUCTION OR AMALGAMATION; CHANGE IN CONTROL   15.1   If the employment of
the Executive hereunder shall be terminated solely by reason of the liquidation
of any Group Company for the purposes of amalgamation or reconstruction or as
part of any arrangement for the amalgamation of the undertaking of such Group
Company not involving liquidation (in each case, other than a “Change in
Control”, as defined below) and the Executive shall be offered employment with
the amalgamated or reconstructed company on the same terms as the terms of this
Agreement, the Executive shall have no claim against the Company or any Group
Company in respect of the termination of his employment by the Company.   15.2  
If the employment of the Executive hereunder shall be terminated by the Company
without Cause or by the Executive with Good Reason within the six-month period
prior to a Change in Control or within the two-year period after a Change in
Control, in

 



--------------------------------------------------------------------------------



 



    addition to the benefits provided in Clause 19.2, the Executive shall be
entitled to the following benefits: other than share options and other equity
based awards granted in 2004 and 2005, which shall vest and be exercisable in
accordance with the terms of their grant agreements, all share options and other
equity -based awards shall immediately vest and remain exercisable for the
remainder of their terms.       For purposes of this Agreement, “Change in
Control” shall have the same meaning as under the Aspen Insurance Holdings 2003
Share Incentive Plan as in effect as of the date hereof.   16.   TERMINATION OF
EMPLOYMENT BY THE COMPANY FOR CAUSE   16.1   The Company, without prejudice to
any remedy which it may have against the Executive for the breach or
non-performance of any of the provisions of this Agreement, may by notice in
writing to the Executive forthwith terminate his employment for “Cause”. In the
event the Company terminates the Executive’s employment for Cause, the Executive
shall be entitled to salary at his Salary Rate through the date of termination.
      For purposes of this Agreement, “Cause” shall mean circumstances where the
Executive:

  (a)   becomes bankrupt or becomes the subject of an interim order under the
Insolvency Act 1986 or makes any arrangement or composition with his creditors;
or     (b)   is convicted of any criminal offence (other than an offence under
road traffic legislation in the United Kingdom or elsewhere for which a penalty
other than imprisonment is imposed); or     (c)   is guilty of any serious
misconduct, any conduct tending to bring the Company or any other Group Company
or himself into disrepute, or any material breach or non-observance of any of
the provisions of this Agreement, or conducts himself in a way which is
materially prejudicial or calculated to be materially prejudicial to the
business of the Group; or     (d)   is disqualified from being a director of any
company by reason of an order made by any competent court; or     (e)   is
guilty of any repeated breach or non-observance of any code of conduct or fails
or ceases to be registered (where such registration is, in the reasonable
opinion of the Board, required for the performance of his duties) by any
regulatory body in the United Kingdom or elsewhere.

17.   TERMINATION OF EMPLOYMENT BY THE COMPANY WITHOUT CAUSE   17.1   The
Company may terminate the employment of the Executive at any time during the
employment hereunder without Cause by either (i) giving to the Executive
12 months’ prior notice in writing; or (ii) terminating the employment of the
Executive immediately and paying the Executive in lieu of the notice to which he
would have otherwise been entitled under (i) above (which payment in lieu shall
be deemed to be included within the Severance Payment referred to in Clause
19.2) provided that the Company may not terminate the employment of the
Executive under this clause without his consent at a time

 



--------------------------------------------------------------------------------



 



    when he is unable to perform his duties through illness if the consequence
of such termination would be to deprive him of any benefits that would otherwise
be payable to him under the provisions of any permanent health insurance policy
taken out by the Company.

18.   TERMINATION OF EMPLOYMENT BY THE EXECUTIVE   18.1   The Executive shall
have the right to terminate his employment at any time for Good Reason by
immediate notice if, following submission of the written notice by the Executive
to the Company detailing the events alleged to constitute Good Reason in
accordance with this Clause, the Company shall have failed to cure such events
within the 30 day period following submission of such notice. For purposes of
this Agreement, “Good Reason” shall mean (i) a reduction in the Executive’s
annual base salary or annual bonus opportunity, or the failure to pay or provide
the same when due, (ii) a material diminution in the Executive’s duties,
authority, responsibilities or title, or the assignment to the Executive of
duties or responsibilities which are materially inconsistent with his positions,
(iii) the removal of the Executive from the position described in Clause 3;
(iv) the Company’s requiring the Executive to be based at any office or location
more than fifty (50) miles from the Executive’s office as of the date hereof; or
(v) any other fundamental breach of this Agreement; provided, however, that no
such event(s) shall constitute “Good Reason” unless the Company shall have
failed to cure such event(s) within 30 days after receipt by the Company from
the Executive of written notice describing in detail such event(s).   18.2   The
Executive shall have the right to terminate his employment at any time without
Good Reason upon giving 12 months’ prior written notice to the Company.   18.3  
If the Executive gives notice to terminate his employment without Good Reason
under Clause 18.2 or if the Executive seeks to terminate his employment without
Good Reason and without the notice required by Clause 18.2 or the Company gives
notice to terminate the Executive’s employment under Clause 17.1(i), then
provided the Company continues to provide the Executive with the salary and
contractual benefits in accordance with this Agreement, the Company has, at its
discretion, the right for the period (the “Garden Leave Period”) then
outstanding until the date of the termination of the Executive’s employment:

  (a)   to exclude the Executive from any premises of the Company or any Group
Company and require the Executive not to attend at any premises of the Company
or any Group Company; and/or     (b)   to require the Executive to carry out no
duties; and/or     (c)   to require the Executive not to communicate or deal
with any employees, agents, consultants, clients or other representatives of the
Company or any other Group Company; and/or     (d)   to require the Executive to
resign with immediate effect from any offices he holds with the Company or any
other Group Company (and any related trusteeships); and/or

 



--------------------------------------------------------------------------------



 



  (e)   to require the Executive to take any holiday which has accrued under
clause 9 during the Garden Leave Period.

    The Executive shall continue to be bound by the duties set out in Clause 5
(insofar as they are compatible with being placed on garden leave), the
restrictions set out in Clause 14.2 and all duties of good faith and fidelity
during the Garden Leave Period.   18.4   If the Executive is required to take
garden leave under clause 18.3 the Company will during this time (where the
Company has served notice to terminate his employment Without Cause under clause
17.1(i) but not otherwise) pay to the Executive an annual incentive award equal
to the lesser of (x) the target annual incentive award for the year in which
notice was served and (y) the average annual incentive awards received by the
Executive in the prior three years (or if less the number of prior years in
which the Executive was employed by the Company) multiplied by a fraction, the
numerator of which is the number of days that the Executive was on garden leave
and the denominator of which is 365 such award to be paid on the completion of
garden leave.   19.   OBLIGATIONS UPON TERMINATION OF EMPLOYMENT; CERTAIN OTHER
TERMINATIONS   19.1   Upon the termination of his employment hereunder for
whatever reason the Executive shall:

  (a)   forthwith tender his resignation as a Director of the Company and of any
other Group Company without compensation, but without prejudice to any other
rights which he may have under this Agreement. To secure his obligation under
this Agreement the Executive irrevocably appoints the Company to be his attorney
in his name and on his behalf to sign any documents and do any things necessary
to give effect thereto, if the Executive shall fail to sign or do the same
himself;     (b)   deliver up to the Company all keys, credit cards,
correspondence, documents, specifications, reports, papers and records
(including any computer materials such as discs or tapes) and all copies thereof
and any other property (whether or not similar to the foregoing or any of them)
belonging to the Company or any other Group Company which may be in his
possession or under his control, and (unless prevented by the owner thereof) any
such property belonging to others which may be in his possession or under his
control and which relates in any way to the business or affairs of the Company
or any other Group Company or any supplier, agent, distributor or customer of
the Company or any other Group Company, and he shall not without written consent
of the Board retain any copies thereof;     (c)   if so requested send to the
Company Secretary a signed statement confirming that he has complied with Clause
19.1(b); and     (d)   not at any time make any untrue or misleading oral or
written statement concerning the business and affairs of the Company or any
other Group Company or represent himself or permit himself to be held out as
being in any way connected with or interested in the business of the Company or
any other Group Company (except as a former employee for the purpose of
communicating

 



--------------------------------------------------------------------------------



 



      with prospective employers or complying with any applicable statutory
requirements).

19.2   In the event of a termination of Executive’s employment hereunder by the
Executive with Good Reason or by the Company without Cause (other than by reason
of death), the Executive shall be entitled to (a) salary at his Salary Rate
through the date in which his termination occurs; (b) the lesser of (x) the
target annual incentive award for the year in which the Executive’s termination
occurs, and (y) the average of the annual incentive awards received by the
Executive in the prior three years (or, if less the number of prior years in
which the Executive was employed by the Company), multiplied by a fraction, the
numerator of which is the number of days that the Executive was employed during
the applicable year and the denominator of which is 365; (c) subject to Clause
19.3below, the sum of (x) the Executive’s highest Salary Rate during the term of
this Agreement and (y) the average bonus under the Company’s annual incentive
plan actually earned by the Executive during the three years (or number of
complete years employed by the Company, if fewer) immediately prior to the year
of termination (the sum of (x) and (y) hereafter referred to as the “Severance
Payment”), and (d) the unpaid balance of all previously earned cash bonus and
other incentive awards with respect to performance periods which have been
completed, but which have not yet been paid, all of which amounts shall be
payable in a lump sum in cash within 30 days after his termination. In the event
that the Company terminates the Executive’s employment without Cause under the
provisions of Clause 17.1(ii) the parties acknowledge that the Severance Payment
will be inclusive of the Executive’s rights to be paid in lieu of the 12 months’
notice period to which he is entitled under that Clause.   19.3   In the event
that the Executive’s employment is terminated by the Company without Cause under
the provisions of Clause 17.1 (i) and the Company exercises all or any of its
rights under Clause 18.3 during the 12 months’ notice period, the Severance
Payment shall be reduced by a sum equal to the total salary and bonus payments
received by the Executive during the Garden Leave Period.   19.4   Upon any
termination of employment, the Executive shall be entitled to (a) any expense
reimbursement due to him and (b) other benefits (if any) in accordance with the
applicable plans and programs of the Company.   19.5   In the event of any
termination of employment under this Agreement, the Executive shall be under no
obligation to seek other employment and there shall be no offset against amounts
due the Executive under this Agreement on account of any remuneration
attributable to any subsequent employment that he may obtain.   20.   EFFECT OF
TERMINATION OF THIS AGREEMENT       The expiry or termination of this Agreement
however arising shall not operate to affect any of the provisions hereof which
are expressed to operate or have effect thereafter and shall not prejudice the
exercise of any right or remedy of either party accrued beforehand.   21.  
GENERAL RELEASE       Notwithstanding any provision herein to the contrary,
prior to payment of any amount pursuant to Clauses 15.2 and 19.2, the Executive
shall execute a valid general release, in the form attached hereto (except to
the extent that the Company considers that a change

 



--------------------------------------------------------------------------------



 



    in law or any current practice existing at the date of termination requires
a modification to such release), pursuant to which the Executive shall release
the Group and its shareholders, directors, officers, employees and agents, to
the maximum extent permitted by law, from any and all claims the Executive may
have against the Group that relate to or arise out of the Executive’s employment
or termination of employment, except such claims arising under this Agreement.

22.   OTHER TERMS AND CONDITIONS   22.1   The Executive’s period of continuous
employment which began on 1st July 1989 shall be recognised by the Company.  
22.2   The Company shall maintain a directors’ and officers’ liability insurance
policy covering the Executive which is no less favorable than the policy
covering other senior executive officers of the Company. In addition, the
Company expressly acknowledges that the Executive is in the class of individuals
entitled to be an “Indemnified Person” (as such term is defined in the Amended
and Restated Bye-Laws of the Company (the “Bye-Laws”)). As such, the Executive
shall be entitled to the greatest of any and all protections regarding
indemnity, insurance and advancement and reimbursement of expenses provided
under the Bye-Laws as in existence on the date hereof, the directors’ and
officers’ policy described above, or such greater protection as may be provided
under applicable law, provided, however, that if the Bye-Laws are amended after
the date hereof, and, as amended, they provide greater benefits than the
existing Bye-Laws, the Executive shall be entitled to such greater benefits.  
22.3   In the event that a new Bermuda work permit is required to enable the
Executive to take up his new position, and the Company is unable to obtain such
a permit (other than by reason of an action by the Executive) within 6 months
after the Executive was scheduled to take on his new position, then the Company
will use reasonable efforts to provide the Executive with alternative employment
in Bermuda or the United Kingdom with the Company or one of its Affiliates at a
level commensurate with the proposed role of Chairman, AIL. If the Company is
unable to do so, then the Executive’s employment with the Company will be
terminated by mutual agreement, but the Executive will receive the financial
benefits of this contract on the same terms as if he had been terminated without
Cause.   23.   NOTICES       Any notice to be given hereunder shall be in
writing. Notice to the Executive shall be sufficiently served by being delivered
personally to him or be being sent by first class post addressed to him at his
usual or last known place of residence, Notice to the Company shall be
sufficiently served by being delivered to the Company Secretary or by being sent
by first class post to the registered office of the Company. Any notice if so
posted shall be deemed served upon the third day following that on which it was
posted.   24.   PREVIOUS AND OTHER AGREEMENTS       This Agreement shall take
effect in substitution for all previous agreements and arrangements (whether
written, oral or implied) between the Company and the Executive (including,
without limitation, the Original Agreement) relating to his employment which

 



--------------------------------------------------------------------------------



 



    shall be deemed to have been terminated by mutual consent with effect from
the commencement of this Agreement.

25.   ENTIRE AGREEMENT/AMENDMENT       This Agreement contains the entire
understanding of the parties with respect to the employment of the Executive by
the Company. There are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein. This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.   26.   ASSIGNMENT       This Agreement, and all of the Executive’s
rights and duties hereunder, shall not be assignable or delegable by the
Executive. Any purported assignment or delegation by the Executive in violation
of the foregoing shall be null and void ab initio and of no force and effect.
This Agreement may be assigned by the Company to a person or entity that is the
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such successor person or
entity. Failure by such successor of the Company to expressly assume this
Agreement shall constitute an event of “Good Reason”, entitling Executive to the
Benefits set forth in Clause 15 or 19, as applicable.   27.   SEVERABILITY      
In the event that any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions of this Agreement shall
not be affected thereby.   28.   SUCCESSORS/BINDING AGREEMENT       This
Agreement shall inure to the benefit of and be binding upon personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees of the parties hereto.   29.   CO-OPERATION       During
employment by the Company and thereafter, the Executive shall provide his
reasonable co-operation in connection with any action or proceeding (or any
appeal from any action or proceeding) that relates to events occurring during
the Executive’s employment; provided, however, that after the Executive’s
employment by the Company has ended, (i) any request for such co-operation shall
accommodate the demands of the Executive’s then existing schedule and (ii) if
any such request will involve more than a de minimis amount of the Executive’s
time, the Executive shall be entitled to reasonable compensation therefor.   30.
  GOVERNING LAW       Bermuda law shall apply to this Agreement.

 



--------------------------------------------------------------------------------



 



31.   COUNTERPARTS       This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

IN WITNESS whereof this Agreement has been duly executed and delivered as a deed
the day and year first before written.

          SIGNED as a Deed
and DELIVERED by
JULIAN MICHAEL CUSACK
in the presence of: /s/ Julian Cusack  

Witness Signature:
Witness Name:
Witness Address:
Witness Occupation:

            ASPEN INSURANCE HOLDINGS LIMITED
      By:   /s/ Chris O’Kane       Name:   Chris O’Kane       Title:   Chief
Executive Officer  

 



--------------------------------------------------------------------------------



 



DATED                     
ASPEN INSURANCE HOLDINGS LIMITED
and
JULIAN MICHAEL CUSACK
 
SEVERANCE AGREEMENT

 

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made as of the       day of       [20[  ]]
BETWEEN:

(1)   ASPEN INSURANCE HOLDINGS LIMITED, incorporated in the Islands of Bermuda
whose registered office is at the Maxwell Roberts Building, 1 Church Street,
Hamilton HM 11, Bermuda (the “Company”); and   (2)   JULIAN MICHAEL CUSACK of
[Address] (hereinafter referred to as the “Executive”).

IT IS AGREED AS FOLLOWS:

1.   INTERPRETATION   1.1   In this Agreement:

     
“Affiliate”
  means any entity directly or indirectly controlling, controlled by, or under
common control with the Company; or any other entity designated by the Board in
which the Company or an Affiliate has an interest.
 
   
“Board”
  means the Board of Directors of the Company from time to time;
 
   
“Group”
  means the Company and its Affiliates (and “Group Company” means the Company or
any one of its Affiliates).;
 
   
“Option Agreement”
  means the nonqualified share option agreement entered into by the Executive
and the Company on 20 August 2003; and
 
   
“Service Agreement”
  shall mean the service agreement entered into between the Executive and the
Company dated [ ], as subsequently amended.

2.   TERMINATION DATE       The Executive’s employment with the Company [will
end][ended] on [date] (the “Termination Date”).   3.   PAYMENT OF SALARY ETC    
  The Company will continue to provide the Executive with his salary and all
other contractual benefits up to the Termination Date in the normal way. Within
14 days of the Termination Date the Company will also pay the Executive in
respect of his accrued but

 



--------------------------------------------------------------------------------



 



    untaken holiday (less such deductions for income tax and national insurance
as are required by law).

4.   TERMINATION SUMS       Subject to the Executive agreeing to all of the
conditions set out below, and receipt by the Company of a copy of this Agreement
signed by the Executive and the attached certificate signed by the Executive’s
legal adviser, the Company will pay the Executive the following sums:

  (i)   £[appropriate figure to be inserted] in respect of the Executive’s
entitlement to an annual incentive award for the year in which the termination
of the Executive’s employment with the Company occurs, as calculated in
accordance with Clause 19.2 (b) of the Service Agreement;     (ii)   the sum of
£[appropriate figure to be inserted] in respect of the Executive’s entitlement
to a Severance Payment, as calculated and defined in accordance with Clauses
19.2(c) and 19.3 of the Service Agreement; and     (iii)   the sum of
£[appropriate figure to be inserted] in respect of the Executive’s entitlement
to the unpaid balance of all previously earned cash bonus and other incentive
awards with respect to performance periods which have been completed as at the
Termination Date but not yet paid, as calculated in accordance with Clause
19.2(d) of the Service Agreement.

    The sums set out in (i) to (iii) above will be subject to such deductions
for income tax and national insurance as are required by law and will be paid to
the Executive within [14] days of the date of signature by him of this Agreement
and signature by his legal adviser of the attached certificate. Payment will be
made by transfer to the Executive’s bank account.   5.   SHARE OPTIONS      
[The Company confirms that:

  (a)   with respect to share options issued under the Option Agreement;
notwithstanding any provision in the Option Agreement to the contrary, the
Shares underlying the Time Option (as defined in the Option Agreement) vested
and became exercisable on 31 December 2006; and it is agreed that the Shares
underlying the Performance-Accelerated Option (as defined in the Option
Agreement) that remain unvested at the date of this Agreement shall continue to
vest and become exercisable in accordance with the provisions of clause 2(b) of
the Option Agreement notwithstanding the termination of the Executive’s
employment; and     (b)   with respect to other share options, the extent to
which share options held by the Executive as at the Termination Date shall be
exercisable following the Termination Date will be determined solely in
accordance with terms of the agreements under which such share options were
granted.] or [Other than in relation to share options granted to the Executive
in 2004 and 2005, the Company

 



--------------------------------------------------------------------------------



 



      confirms that all share options granted to the Executive have vested and
will remain exercisable for the remainder of their terms.]1

6.   WAIVER OF CLAIMS       The Executive accepts the terms set out in this
Agreement in full and final settlement of all and any claims that he has or may
have against the Company, the Board or any other Group Company or any of its or
their current or former shareholders, directors, officers, employees or agents,
whether contractual (whether known or unknown, existing now or in the future),
statutory or otherwise, arising out of or in connection with his employment with
the Company or the termination of his employment and his directorship of the
Company and any Group Company or his resignation therefrom. The Executive also
agrees to waive irrevocably and release the Company, the Board and all Group
Companies (and all of its or their current or former shareholders, directors,
officers, employees or agents) from and against any claims whether contractual
(whether known or unknown, existing now or in the future), statutory or
otherwise, arising out of or in connection with his employment with the Company
or the termination of his employment and his directorship of the Company and any
Group Company or his resignation therefrom. This waiver shall not apply in
relation to any claim relating to his pension rights that have accrued up to the
Termination Date.   7.   CONFIRMATION OF NO BREACHES       The Executive
confirms and warrants to the Company that he has not at any time during his
employment committed a fundamental breach of the terms of the Service Agreement.
  8.   SATISFACTION OF STATUTORY CONDITIONS       The Executive is aware of his
rights under the Employment Act 2000 and the Human Rights Amendment Act 1987 and
has informed the Company of any and all claims that he might seek to bring
arising from his employment or termination of employment. This agreement relates
to his claims under the Employment Act 2000 and the Human Rights Amendment Act
1987.       Second alternative to be used in the event of qualifying termination
in connection with a Change of Control under Clause 15.2 of the Service
Agreement.   9.   RESIGNATION OF DIRECTORSHIP       At the same time as
executing this Agreement the Executive will resign with immediate effect from
his directorship of the Company and from all directorships and offices held with
other Group Companies (and all related trusteeships) by signing and delivering
the attached letters of resignation.   10.   POST-TERMINATION RESTRAINTS      
The Executive acknowledges that the provisions of Clause 11 (Confidentiality)
and Clause 14 (Restrictive Covenants) of the Service Agreement will (to the
extent that they are applicable in the circumstances of the termination of the
Executive’s employment with the Company) remain in full force and effect
notwithstanding the termination of his employment.

 



--------------------------------------------------------------------------------



 



11.   RETURN OF COMPANY PROPERTY       Before any payment under Clause 4 above
is made, the Executive will, in accordance with Clause 19.1(b) of the Service
Agreement, deliver up to the Company all vehicles, keys, credit cards,
correspondence, documents, specifications, reports, papers and records
(including any computer materials such as discs or tapes) and all copies thereof
and any other property (whether or not similar to the foregoing or any of them)
belonging to the Company or any other Group Company which may be in his
possession or under his control, and (unless prevented by the owner thereof) any
such property belonging to others which may be in his possession or under his
control and which relates in any way to the business or affairs of the Company
or any other Group Company or any supplier, agent, distributor or customer of
the Company or any other Group Company, and he confirms that he has not retained
any copies thereof.   12.   CONFIDENTIALITY       Save by reason of any legal
obligation or to enforce the terms of this letter, the parties will not:

  (a)   disclose the existence or terms of this Agreement to anyone (other than
to their professional advisers, the relevant tax authorities or any other
competent authority or in the case of the Executive, to his spouse);     (b)  
directly or indirectly disseminate, publish or otherwise disclose (or allow to
be disseminated, published or otherwise disclosed) by any means (whether oral,
written or otherwise) or medium (including without limitation electronic, paper,
radio or television) any information directly or indirectly relating to the
termination of the Executive’s employment; or     (c)   make any derogatory or
disparaging comments about the other or in the case of the Executive in relation
to the Company, any Group Company or any of its or their shareholders,
directors, officers, employees or agents.

13.   NO ADMISSION OF LIABILITY       This agreement is made without any
admission on the part of the Company or any Group Company that it has or they
have in any way breached any law or regulation or that the Executive has any
claims against the Company or any Group Company.   14.   TAX INDEMNITY       The
Executive hereby agrees to be responsible for the payment of any tax and
employee’s national insurance contributions imposed by any competent taxation
authority in respect of any of the payments and benefits provided under this
Agreement (other than for the avoidance of doubt, any tax and/or employee’s
national insurance contributions deducted or withheld by the Company in paying
the sums to the Executive). The Executive further agrees to indemnify the
Company and all Group Companies and keep them indemnified on an ongoing basis
against any claim or demand which is made by any competent taxation authority
against the Company or any Group Company in respect of any liability of the
Company or any Group Company to deduct an amount of tax or an amount in respect
of tax or any employee’s national insurance contributions from the payments

 



--------------------------------------------------------------------------------



 



    made and benefits provided under this Agreement, including any related
interest or penalties imposed by any competent taxation authority.

15.   ENTIRE AGREEMENT       This letter sets out the entire agreement between
the Executive and the Company and, save as set out in Clauses 5 and 10 above,
supersedes all prior arrangements, proposals, representations, statements and/or
understandings between the Executive, the Company and any Group Company.   16.  
APPLICABLE LAW       This agreement is subject to Bermuda law and the exclusive
jurisdiction of the Bermuda courts.

                      Julian Michael Cusack                    dated            
          For and on behalf of Aspen Insurance Holdings Limited                 
  dated          

 



--------------------------------------------------------------------------------



 



         

To the board of Directors
Aspen Insurance Holdings Limited
[date]
Dear Sirs
Aspen Insurance Holdings Limited (the “Company”)
I hereby irrevocably and unconditionally resign from the office of Director of
the Company with immediate effect, and I acknowledge and confirm that I have no
claim of whatsoever kind outstanding for compensation or otherwise against the
Company, its servants, officers, agents or employees in respect of the
termination of my appointment.
Yours faithfully

           
SIGNED as a DEED
  )
and DELIVERED
  )
by JULIAN MICHAEL CUSACK
  )
in the presence of:
  )

Witness signature:
Witness Name:
Witness address:
[note: separate individual similar letters of resignation should be produced for
any other Group companies of which the individual is a director]

 